Citation Nr: 1036572	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO. 07-13 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to benefits for the cause of the Veteran's death 
under 38 U.S.C.A. § 1151, claimed as due to a fall as a result of 
medications prescribed by VA.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service between November 1942 and February 
1946.  He died in February 2005 and the Appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

While the Board regrets the delay, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Appellant if further action is required.


REMAND

The Appellant is seeking to establish service connection for the 
cause of the Veteran's death, or to obtain benefits for the cause 
of the Veteran's death on the basis that his death was due to 
medications prescribed by VA treatment facilities.  In 
particular, the Appellant claims that the Veteran, in June 2000, 
experienced an allergic reaction to VA-prescribed Lisinopril, 
which caused him to fall.  The fall, the Appellant contends, 
resulted in a compressed disc.  Because the Veteran's death 
certificate notes COPD with spinal cord compression as an 
underlying cause of the Veteran's death, the Appellant contends 
that service connection for the cause of the Veteran's death, or, 
alternatively, benefits under 38 C.F.R. § 1151, is warranted.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that either was 
incurred in or aggravated by service, or which was proximately 
due to or the result of a service-connected condition, was either 
a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312(a) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b). 

During his lifetime, the Veteran was awarded service connection 
for several disabilities, including a fractured right forearm 
secondary to a gunshot wound, arthritis of the right shoulder, 
arthritis of the right elbow, loss of extension of the right 
middle finger, deformity of the index finger of the right hand, 
hemorrhoids, and a scar on the right forearm, with a combined 
rating of 70 percent at the time of this death.  See August 2004 
rating decision. 

The Board notes that several months prior to the Veteran's death 
he filed a claim for service connection for hypertension, as 
secondary to PTSD and his service-connected right arm disability.  
The Veteran also sought benefits for loss of use of his right 
hand, secondary to his service-connected right arm disability.  
He sought service connection for a right wrist and elbow 
disability, secondary to his service-connected right arm 
disability, and service connection for PTSD and depression.  

These claims were pending at the time of the Veteran's February 
2005 death, and the Appellant filed a timely application for 
accrued benefits in March 2005.  These claims, as well as the 
Appellant's claim for a death pension (see August 2009 
representative statement) were REFERRED to the RO for appropriate 
action by way of the Board's September 2009 remand.  To date, 
these claims have not yet been adjudicated.

Because Lisinopril is largely used to treat hypertension, and the 
Appellant's accrued benefits claim relating to service connection 
for hypertension remains outstanding, the Board finds that it 
cannot move forward with the adjudication of the Appellant's 
cause of death claim until the accrued benefits claims are 
adjudicated.  If it is then determined that service connection 
for hypertension was warranted during the Veteran's life, then 
the Board finds that a medical opinion is necessary in order to 
adjudicate the cause of death claim.  38 C.F.R. § 3.159(c)(4) 
(2009).

Also, with regard to the claim that the Veteran's VA healthcare 
providers inappropriately prescribed Lisinopril, and that it 
ultimately contributed in the cause of the Veteran's death, in 
pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded 
for a qualifying additional disability or a 
qualifying death of a Veteran in the same 
manner as if such additional disability or 
death were service-connected. For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the Veteran's willful 
misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
death.  Merely showing that a Veteran received care or treatment 
and that the Veteran has an additional disability or qualifying 
death does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).  Hospital care or medical or surgical treatment cannot 
cause the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  See 38 
C.F.R. § 3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided. In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Regardless of whether hypertension is deemed to be service 
connected, the Board finds that a medical opinion regarding the 
§ 1151 aspect of the Appellant's claim is required in this case, 
since VA prescribed Lisinopril, which is the crux of the 
Appellant's claim.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's VA clinical records from 
June 2004 to the date of the Veteran's death.  
Obtain records of the Veteran's care at the 
nursing home facility in which the Veteran 
resided when he died, and obtain the records of 
the Veteran's last hospitalization prior to his 
death.

2.  Adjudicate, for accrued benefits purposes, 
the claims submitted by the Veteran prior to his 
death, including the claim for service connection 
for hypertension, secondary to PTSD and service-
connected right arm disability; for loss of use 
of the right hand, secondary to service-connected 
right arm disability; for a right wrist and elbow 
disability, secondary to service-connected right 
arm disability; and for PTSD and depression.  

      (i). In particular, obtain opinion as to 
whether it at least as likely as not (a 50 
percent, or greater, likelihood) that the Veteran 
incurred an acquired psychiatric disorder, to 
include PTSD or depression, in service or as a 
result of service.  
      (ii). Then, obtain opinion as to whether it 
at least as likely as not (a 50 percent, or 
greater, likelihood) that hypertension was 
incurred in service, or was, as likely as not, a 
result of or secondary to service-connected PTSD 
or other service-connected psychiatric disorder.  

3.  Then, if service connection is deemed 
warranted for hypertension, for accrued benefits 
purposes, obtain a medical opinion as to the 
Appellant's claim that service connection is 
warranted for the cause of the Veteran's death.  
In particular, obtain an opinion which addresses 
the Appellant's contention that the Veteran had 
"an allergic reaction" to VA-prescribed 
Lisinopril, and subsequently fell as a result of 
that reaction, so that service-connected 
hypertension ultimately contributed to the 
Veteran's death.  The reviewer should answer the 
following questions:

      (i). Did the Veteran manifest an adverse 
reaction, to include an "allergic reaction" to 
a medication prescribed to treat hypertension?  
      (ii). If so, did the adverse reaction to a 
medication used to treat a service-connected 
disability principally cause or contribute 
materially and substantially to the Veteran's 
death?

4.  Alternatively, if the Veteran's hypertension 
was not incurred in service, or as a result of 
service or as a result of a service-connected 
disability/ies, then the reviewer should answer 
the following additional questions.  

      (i). If the reviewer concludes that VA's 
prescription of Lisinopril caused or contributed 
materially and substantially the Veteran's death, 
including through an allergic or adverse reaction 
to medications sued for a service-connected 
disability, then the reviewer should offer an 
opinion as to whether the adverse reaction was 
"an event not reasonably foreseeable" or was 
the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the 
medical treatment.  
      (ii). If the opinions rendered above are 
not favorable to the appellant's claim (that is, 
if hypertension was not incurred in service or as 
a result of service-connected disabilities, or 
medication used to treat service-connected 
hypertension did not contribute materially and 
substantially to cause the Veteran's death), 
then, after the reviewer is provided with a list 
of all service-connected disabilities and all 
disabilities for which benefits have been granted 
under 38 U.S.C.A. § 1151, the reviewer should 
answer the following question:  
      Is it at least as likely as not (a 50 
percent or greater probability) that a service-
connected disability, or a disability for which 
the Veteran entitled to benefits as if service-
connected, was either the principal (primary) 
cause or a contributory cause of death, that is, 
a disorder that contributed substantially or 
materially to the production of the Veteran's 
death.

The reviewer should clearly outline the rationale 
for any opinion expressed.  If an opinion cannot 
be provided without resort to pure speculation, 
the reviewer should explain why speculation would 
be required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant 
information needed to provide the requested 
opinion.   If development is required, that 
development should be undertaken, and the claims 
file should be submitted to the reviewer for 
completion of the opinion.  

5.  Then, readjudicate the Appellant's claims of 
appeal.  If the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a supplemental 
statement of the case (SSOC) and given a 
reasonable opportunity to respond.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

